— Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 11, 1990, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant lost his job of 1 Vi years as a provisional case worker due to excessive lateness. While claimant does not deny the fact that he was chronically late, he contends that it was due to unavoidable transportation delays. Not only is this belied by the fact that the number of minutes that he was late failed to correspond to the delays documented by the transportation authority, but it appears that the delays were not beyond his control as he adjusted his schedule after June 23, 1989 to arrive on time. There is also evidence that claimant had been warned about his behavior, and he had been told that his job was in jeopardy as a result of his chronic tardiness. To the extent that claimant’s testimony with respect to any warnings differed from that of the employer, this presented a credibility question for the Unemployment Insurance Appeal Board to resolve (see, Matter of Padilla [Sephardic Home for the Aged — Roberts], 113 AD2d 997). Under these circumstances, substantial evidence exists to support the decision disqualifying claimant from receiving unemployment insurance benefits due to misconduct (see, Matter of Grosso [Levine], 52 AD2d 964; Matter of De Scetto [Levine], 51 AD2d 1100; Matter of Estrada [Levine], 49 AD2d 774).
Casey, J. P., Weiss, Mikoll, Yesawich Jr. and Levine, JJ., concur. Ordered that the decision is affirmed, without costs.